Filed 10/1/20 P. v. Sendejas CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                  B296322

           Plaintiff and Respondent,                          (Los Angeles County
                                                              Super. Ct. No. BA420834)
           v.

 ARTHUR SENDEJAS,

           Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of
Los Angeles County, Edmund Willcox Clarke, Jr., Judge.
Affirmed and remanded with directions.
      Juliana Drous, under appointment by the Court of Appeal
for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, Scott A. Taryle and Chung L. Mar,
Deputy Attorneys General, for Plaintiff and Respondent.
                      ____________________
       Defendant Arthur Sendejas was convicted of attempted
murder, firearm possession by a felon, attempted dissuasion of a
witness, and conspiracy to dissuade a witness. The trial court
imposed an aggregate prison term of 55 years to life, which
included a 20-year firearm enhancement imposed pursuant to
Penal Code1 section 12022.53, subdivision (c) and a 5-year prior
serious felony enhancement provided under section 667,
subdivision (a). On appeal of the trial court’s initial judgment in
this case, we reversed Sendejas’s conspiracy conviction for
insufficient evidence, remanded to the trial court to determine
whether to exercise its discretion to strike the firearm
enhancement under a statutory amendment that took effect after
Sendejas was sentenced, and otherwise affirmed his convictions
and sentencing enhancements.
       On remand, Sendejas asked the trial court, in the interest
of justice, to strike the 5-year prior serious felony enhancement
imposed under section 667, subdivision (a) and the 20-year
firearm enhancement provided under section 12022.53,
subdivision (c). The trial court struck the prior serious felony
enhancement, but not the firearm enhancement, and imposed an
aggregate prison term of 50 years to life.
       In the instant appeal from his new sentence, Sendejas
claims that the trial court committed two errors at his sentencing
hearing: (1) the trial court should not have considered the
potential impact of the Elderly Parole Program on Sendejas’s
release date in determining whether to strike the firearm
enhancement imposed by section 12022.53, subdivision (c); and
(2) the court was unaware it had the discretion to substitute the


      1   Undesignated statutory citations are to the Penal Code.




                                 2
10-year firearm enhancement provided in section 12022.53,
subdivision (b) for the 20-year enhancement provided in
section 12022.53, subdivision (c).
       The first contention fails because the trial court discussed
the Elderly Parole Program to rebut defense counsel’s assertion
that denying the motion to strike would bar his client from being
eligible for parole until he was 85 years old, and Sendejas
otherwise fails to show the lower court erred in discussing the
program’s effect on his parole eligibility.
       In contrast, we agree with Sendejas that the court was
unaware of its discretion to impose the lesser-included firearm
enhancement in lieu of the greater enhancement. Further, we
reject the Attorney General’s assertion that there is no possibility
that the court would have imposed the lesser enhancement had it
been aware it had the discretion to do so. Accordingly, we
remand to the trial court and instruct it to conduct a new
resentencing hearing so that it may exercise that discretion.

      FACTUAL AND PROCEDURAL BACKGROUND
       We summarize only those facts that are relevant to this
appeal.
       The People charged Sendejas in the operative fourth
amended information with four felony counts: attempted willful,
deliberate, and premeditated murder, in violation of section 664,
subdivision (a), and section 187, subdivision (a); firearm
possession by a felon, in violation of section 29800,
subdivision (a)(1); attempted dissuasion of a witness, in violation
of section 136.1, subdivision (c)(2); and conspiracy to dissuade a
witness, in violation of section 182, subdivision (a)(1). (See




                                 3
People v. Sendejas (July 26, 2018, B263449) [nonpub. opn.]
(Sendejas I).)2
      As to the attempted murder count, the fourth amended
information specially alleged that Sendejas had personally and
intentionally discharged a firearm as set forth in
section 12022.53, subdivision (c), and that the offense was gang-
related and punishable by a life term pursuant to section 186.22,
subdivision (b)(5). (Sendejas I, supra, B263449.) As to the
attempted witness dissuasion and conspiracy counts, it was
specially alleged that Sendejas had committed the offenses for
the benefit of, at the direction of, or in association with a criminal
street gang, and with the specific intent to promote, further, or
assist in criminal conduct by gang members for the purposes of
section 186.22, subdivisions (b)(1)(A) and (b)(4). (Sendejas I,
supra, B263449.) As to all counts, the People alleged Sendejas
had suffered one prior strike conviction for the purposes of the
“Three Strikes” law; he suffered one prior serious felony
conviction for the purposes of the enhancement in section 667,
subdivision (a)(1); and served one prior prison term for a felony
for the purposes of the enhancement in section 667.5,
subdivision (b). (Sendejas I, supra, B263449.)
      At trial, the People offered evidence that Sendejas fired
multiple shots at the victim, Robert R.; Robert R. was not injured
by the shooting. (See Sendejas I, supra, B263449.)
      The jury convicted Sendejas as charged and found true the
gang and firearm enhancements. (Sendejas I, supra, B263449.)
In particular, the verdict for the attempted murder count

      2 We previously took judicial notice of our opinion from
Sendejas’s prior appeal in Sendejas I, along with the record from
that appeal.




                                  4
indicates the jury found the following allegations to be true:
“[Sendejas] personally used a firearm, a handgun, in the
commission of the above offense within the meaning of Penal
Code section 12022.53(b)” and “[Sendejas] personally and
intentionally discharged a firearm in the commission of the above
offense within the meaning of Penal Code section 12022.53(c).”3
Additionally, Sendejas subsequently admitted he had a prior
strike within the meaning of the Three Strikes law and
section 667, subdivision (a)(1). (Sendejas I, supra, B263449.)
      The trial court sentenced Sendejas to an aggregate state
prison term of 55 years to life, which was comprised of an
indeterminate life term for attempted, willful, deliberate, and
premeditated murder, with a minimum parole eligibility date of
15 years under section 186.22, subdivision (b)(5), doubled to
30 years under the Three Strikes law, plus 20 years for the
firearm enhancement under section 12022.53, subdivision (c),
plus 5 years for the prior serious felony enhancement under
section 667, subdivision (a)(1); along with a concurrent
indeterminate life term for attempted dissuasion of a witness,
with a minimum parole eligibility date of 14 years. (See
Sendejas I, supra, B263449.) The trial court also imposed, but
stayed pursuant to section 654, prison terms for the firearm
possession and conspiracy convictions, respectively. (See
Sendejas I, supra, B263449.)



     3  As we noted earlier, the operative fourth amended
information did not charge Sendejas with a 10-year enhancement
under section 12022.53, subdivision (b). Neither party explains
why the verdict form nevertheless requested a finding under that
provision.




                                5
       Sendejas appealed his initial judgment of conviction.
(Sendejas I, supra, B263449.) We reversed Sendejas’s conviction
for conspiracy for insufficient evidence; remanded the matter to
the trial court to allow it to decide whether to exercise its
discretion under an amendment to section 12022.53 to strike the
firearm enhancement; and otherwise affirmed his convictions and
enhancements. (See Sendejas I, supra, B263449.)
       Upon remand, Sendejas filed a motion asking the court to
exercise its discretion under section 1385 to strike the 5-year
prior serious felony enhancement imposed under section 667,
subdivision (a) and the 20-year firearm enhancement imposed
under section 12022.53, subdivision (c).
       At the sentencing hearing held on February 14, 2019, the
court struck the 5-year prior serious felony enhancement but
declined to strike the 20-year firearm enhancement. The court
next imposed an aggregate prison sentence of 50 years to life,
which was comprised of a prison term of 30 years to life on the
attempted murder count plus 20 years for the firearm
enhancement. The trial court also imposed the following: (1) a
19-years-to-life prison term for the conviction for attempted
dissuasion of a witness, which was to be served concurrently with
the sentence imposed for attempted murder; and (2) a 6-year
prison term for the firearm possession conviction, which term was
stayed pursuant to section 654.
       Sendejas timely appealed his new sentence.




                               6
                          DISCUSSION

A.    Sendejas Does Not Show the Trial Court Erred in
      Discussing the Elderly Parole Program at the
      Sentencing Hearing
       Sendejas argues that in ruling on his motion to strike the
section 12022.53, subdivision (c) firearm enhancement, the
trial court improperly considered whether he may benefit from
the Elderly Parole Program. We disagree.
       In Sendejas’s motion to strike, he argued that “the original
sentence imposed of 55 years to life is an extremely long
sentence.” He asserted that “[i]mposing such a sentence on a
30 year old man means that he cannot apply for parole until he is
85 years old.” He claimed that striking the 20-year firearm
enhancement “would . . . allow [Sendejas] to have a chance at
being paroled in his mid-60’s, which is not an unreasonable
request.” Sendejas also noted that if the court granted his motion
and struck both of his enhancements, he would “still receive a
lengthy sentence of 30 years to life for his conviction of the crime
of attempted murder.”
       At the sentencing hearing, the trial court stated its belief
that a ruling on Sendejas’s motion would not negatively impact
when he would be considered for parole. Under the Elderly
Parole Program, “prisoners age 60 or older who have served at
least 25 years in prison are entitled to a parole hearing.” (See
People v. Contreras (2018) 4 Cal. 5th 349, 374.) The trial court
observed that even if it struck Sendejas’s enhancements, the
indeterminate sentence would still remain, and the Elderly
Parole Program would entitle him to a parole hearing before




                                 7
Sendejas would have served 30 years in state prison.4 Thus, the
record reveals the trial court mentioned the Elderly Parole
Program only to rebut defense counsel’s argument regarding
parole eligibility.
       Sendejas does not dispute this characterization of the
record. Nor does he contend that the trial court’s analysis on this
point was incorrect, or contest the Attorney General’s claim the
trial court otherwise “based its decision [not to strike the firearm
enhancement] on proper sentencing factors” relating to the fact
that Sendejas fired multiple shots at Robert R.
       Rather, Sendejas argues that the trial court’s discussion of
the Elderly Parole Program “impinged on the doctrine of
separation of powers” and contravened the program’s legislative
purpose of “curb[ing] rising medical costs of the geriatric inmate
population and . . . provid[ing] a ‘compassionate’ release for those
elderly individuals.” He fails to articulate any logical connection
between the trial court’s statements regarding the Elderly Parole
Program on the one hand, and his separation of powers and
legislative purpose concerns on the other.5 (See People v.


      4 Defense counsel conceded at the sentencing hearing that
Sendejas was actually 42 years old. The trial court later stated it
was “fairly confident that when the minimum term under [the
Elderly Parole Program] has been served, . . . Sendejas will be
passed 60 and, therefore, considered for parole.”
      5  In fact, the trial court took great pains to avoiding
impinging on the Board of Parole Hearings’ authority. The court
stated: “If the Board of Parole Hearings reads this transcript, I
don’t mean to signal anything to them by the numbers that I
choose. [¶] So had I left it at 55 [years to life], I would not mean
to be telling them please don’t give this man parole. Had I
dropped it to 30 [years to life], I would not mean to be telling




                                 8
Gallardo (2017) 18 Cal. App. 5th 51, 69, fn. 11 [“ ‘[W]e may
disregard conclusory arguments that are not supported by
pertinent legal authority or fail to disclose the reasoning by
which the appellant reached the conclusions he wants us to
adopt[.]’ ”]; People v. Sanghera (2006) 139 Cal. App. 4th 1567, 1573
[“Perhaps the most fundamental rule of appellate law is that the
judgment challenged on appeal is presumed correct, and it is the
appellant’s burden to affirmatively demonstrate error.”].)

B.    The Trial Court Was Unaware of Its Discretion to
      Substitute the Lesser-Included Firearm
      Enhancement for the Greater Enhancement
      Under section 12022.53, subdivision (c), “any person who,
in the commission of [an attempted murder], personally and
intentionally discharges a firearm, shall be punished by an
additional and consecutive term of imprisonment in the state
prison for 20 years.” (See § 12022.53, subd. (c); see also id.,
subd. (a)(1) & (a)(18) [providing that this section applies to
attempted murders].) Conversely, section 12022.53,
subdivision (b) imposes “an additional and consecutive term of
imprisonment in the state prison for 10 years” upon “any person
who, in the commission of [an attempted murder], personally
uses a firearm.” (See § 12022.53, subd. (b).)
      Section 12022.53, subdivision (h) confers upon trial courts
the discretion to spare certain criminal defendants from
sentencing enhancements provided in that section. That
subdivision provides in pertinent part: “The court may, in the

them please give this man parole. [¶] All I would say to them is
do the right thing and follow the right standards in determining
whether he deserved parole or not when that date arrives.”




                                9
interest of justice pursuant to Section 1385 and at the time of
sentencing, strike or dismiss an enhancement otherwise required
to be imposed by this section.” (§ 12022.53, subd. (h).) In turn,
section 1385 provides that a trial court “may, . . . in furtherance
of justice, order an action to be dismissed.” (See § 1385,
subd. (a).) The Legislature has recognized that in certain cases,
this provision authorizes the trial court to “strike or dismiss an
enhancement.” (See § 1385, subd. (b)(1).)
       After briefing closed on this appeal, we requested
supplemental briefing on the following question: “What impact,
if any, does the jury’s verdict have on whether the trial court had
the discretion to substitute the firearm enhancement provided in
Penal Code section 12022.53, subdivision (b) for the enhancement
imposed under Penal Code section 12022.53, subdivision (c)?”
       In their supplemental briefs, both parties agreed that
because the jury found that Sendejas had “personally used a
firearm, a handgun, in the commission of [attempted murder]
within the meaning of Penal Code section 12022.53(b)” and
“personally and intentionally discharged a firearm in the
commission of [this] offense within the meaning of Penal Code
section 12022.53(c),” the trial court had the discretion to
substitute the lesser sentencing enhancement for the greater one.
       We agree that the trial court had this discretion. (Cf.
People v. Morrison (2019) 34 Cal. App. 5th 217, 222 [“In a case
where the jury had . . . returned true findings of the lesser
enhancements under section 12022.53, subdivisions (b) and (c),
the striking of an enhancement under section 12022.53,
subdivision (d) would leave intact the remaining findings, and an
enhancement under the greatest of those provisions would be
mandatory unless those findings were also stricken in the




                                10
interests of justice.”]; People v. Tirado (2019) 38 Cal. App. 5th 637,
644 (Tirado), review granted Nov. 13, 2019, S257658 [“[If the
jury found all three section 12022.53 enhancements to be true,]
the court would have had the discretion to strike the
section 12022.53, subdivision (d) enhancement and then either
impose one of the other two enhancements or strike them as
well.”]; People v. McDaniels (2018) 22 Cal. App. 5th 420, 423–425,
427–428, & fn. 2 (McDaniels) [noting that under section
12022.53, subdivision (h) and section 1385, the trial court had the
“discretion to strike [a] firearm enhancement under
section 12022.53, subdivision (d), . . . and then either impose time
for one of the stayed lesser firearm enhancements [under
subdivisions (b) and (c)] or strike them as well”].)
       We next assess whether the court abused this discretion in
sentencing Sendejas. “The denial of a motion to dismiss pursuant
to section 1385 is reviewed for abuse of discretion, and ‘an
abuse of discretion occurs where the trial court was not “aware
of its discretion” to dismiss.’ [Citation.]” (Tirado, supra,
38 Cal.App.5th at p. 642, review granted; see also McDaniels,
supra, 22 Cal.App.5th at p. 425 [“ ‘Defendants are entitled to
“sentencing decisions made in the exercise of the ‘informed
discretion’ of the sentencing court,” and a court that is unaware
of its discretionary authority cannot exercise its informed
discretion.’ ”].) For the reasons discussed below, we conclude that
the trial court abused its discretion because it was unaware that
it could substitute the 10-year enhancement provided under
section 12022.53, subdivision (b) for the 20-year sentencing
enhancement created by subdivision (c).
       At Sendejas’s resentencing hearing, there was no
discussion of the court’s discretion to substitute the lesser




                                11
enhancement for the greater one, nor did anyone discuss the fact
that the jury had found true the enhancements provided under
section 12022.53, subdivisions (b) and (c). Instead, the trial court
and the parties addressed whether the 20-year firearm
enhancement and the 5-year prior serious felony enhancement
imposed under section 667, subdivision (a) should be stricken,
which would have reduced Sendejas’s aggregate prison sentence
from 55 years to life to 30 years to life. This is unsurprising,
given that Sendejas’s motion to strike did not ask the trial court
to substitute the 10-year firearm enhancement for the 20-year
one or remind the court of the jury’s finding under
section 12022.53, subdivision (b).6
       As we noted above, the Attorney General concedes that the
trial court had discretion to impose the lesser enhancement. Yet,
the Attorney General argues that “a remand for resentencing is
unwarranted in this case because remand would be futile.”
Specifically, the Attorney General argues “there is no possibility
the court would have decided to impose the lesser firearm
enhancement if it was aware that it had the discretion to do so”
because it “emphasized that . . . [Sendejas] had fired multiple
gunshots at the victim.”
       The trial court did remark at the sentencing hearing that it
was “not comfortable [with] striking the weapons enhancement”
because Sendejas fired “many shots in the direction of a human
being . . . .” The court, however, did not suggest it believed a 10-
year enhancement would not have been an adequate punishment
for Sendejas’s multiple shots at the victim. Rather, the court’s


      6  The Attorney General does not argue that Sendejas
forfeited this claim of error by failing to raise it below.




                                12
statements merely demonstrate that Sendejas’s use of a firearm
warranted the imposition of at least some additional prison time.
Under these circumstances, it is appropriate to remand this
matter to the trial court to consider whether to substitute
section 12022.53, subdivision (b)’s firearm enhancement for the
enhancement provided under subdivision (c) of that statute.
(See McDaniels, supra, 22 Cal.App.5th at p. 423 [“[A] remand is
necessary because the record contains no clear indication that
the trial court will not exercise its discretion to reduce [the
defendant’s] sentence.”].)

                        DISPOSITION
       Upon remand, the trial court shall determine whether to
strike the firearm enhancement under section 12022.53,
subdivision (c) and impose the enhancement provided under
section 12022.53, subdivision (b). If the court strikes the
section 12022.53, subdivision (c) enhancement, the court shall
reduce the sentence accordingly, amend the abstract of judgment,
and forward the amended abstract of judgment to the
Department of Corrections and Rehabilitation. The judgment in
all other respects is affirmed.
       NOT TO BE PUBLISHED.

                                         BENDIX, Acting P. J.
We concur:


     CHANEY, J.                          SINANIAN, J.*

     *  Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                               13